 

Case: 1:19-cr-00549 Document #: 1 Filed: 07/03/19 Page 1 of 1 PagelD #:1 &

FILED

A’ JUL 3 2019 UNITED STATES DISTRICT COURT

N NORTHERN DISTRICT OF ILLINOIS
S, DISTRICT C COURT EASTERN DIVISION

19CR 549

- THOMAS G. BRUTO
CLERK, U.

UNITED STATES OF AMERICA

)

)

) Violation: Title 18, United States Code,
) Section 1703(b)
)
)
)

Vv.

MARIALUZ LANAUSSE
MAGISTRATE JUDGE VALDEZ

The UNITED STATES ATTORNEY charges:

On or about November 1, 2017, at Chicago, in the Northern District of Illinois,
Eastern Division,

MARIALUZ LANAUSSE,

defendant herein, being a postal employee, without authority, delayed mail not
directed to her, namely, one piece of first class mail addressed to K.J.;

In violation of Title 18, United States Code, Section 1703().

(M2 Aysd, 5 Jr. by TY

UNI NITED STATES ATTORNEY
